             Case 2:18-cr-00132-RAJ Document 784 Filed 05/21/20 Page 1 of 1




 1                                                    The Honorable Judge Richard A. Jones
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                          NO. CR18-0132 RAJ
 8                          Plaintiff,
                                                       ORDER GRANTING MOTION TO
 9                                                     SEAL EXHIBITS A-C TO UNITED
                                                       STATES’ RESPONSE TO MOTION
10                     v.
                                                       FOR REDUCTION IN SENTENCE
11                                                     PURSUANT TO 18 U.S.C.
      ERNIE RAY DAVIS                                  § 3852(c)(1)
12
13                          Defendant.
14
15         This matter has come before the Court on the Government’s Motion to Seal

16 Exhibits A-C to United States’ Response to Motion for Reduction in Sentence Pursuant
17 to 18 U.S.C. § 3582(c)(1). The Court has reviewed the motion and records in this case
18 and finds there are compelling reasons to permit the filing under seal of Exhibits A-C to
19 United States’ Response to Motion for Reduction in Sentence Pursuant to 18 U.S.C.
20 § 3582(c)(1), due to the sensitive information contained therein.
21       IT IS HEREBY ORDERED that the Motion (Dkt. #776) is GRANTED.

22 Exhibits A-C to United States’ Response to Motion for Reduction in Sentence Pursuant
23 to 18 U.S.C. § 3582(c)(1) shall remain filed under seal.
24         DATED this 21st day of May, 2020.

25
26
                                                    A
27                                                  The Honorable Richard A. Jones
                                                    United States District Judge
28
     ORDER GRANTING MOTION TO SEAL - 1                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Davis, CR18-0132 RAJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
